Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is the first office action on the merits of Application No. 16/487,711 filed on 08/21/2019. Claims 1-19 are pending.

Requirement for unity of invention 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e). 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Group 2: Claims 11-19, as best illustrated in fig. 3, drawn to an electric axle assembly 200 includes an electric motor assembly ,three gear sets and a differential connected to a first axle shaft and  a second axle shaft and a selector sleeve having a first position (meshingly engaged with selector splines on the first rotatable shaft and a plurality of splines on the second rotatable shaft) and a second position (meshingly engaged with selector splines on the first rotatable shaft and a plurality of splines on the third rotatable shaft) and four rotatable shafts wherein the first 
 The common matter linking together the above mentioned groups of claims I-II is the subject matter of claim 1. But this common matter is already known from document D1 (US 94553564 B1) which is considered to be the closest prior art.
D1 discloses (reference signs in parentheses refer to figure 2 of document D1):
                “An electric axle (fig. 2) comprising:
                a differential assembly (20) drivingly connected to a first axle half shaft and a second axle haft shaft (34, 36), wherein the first and second axle half shafts each have a wheel coupled to the ends thereof (12, 14);
                an electric motor/generator (21) drivingly connected (over 46, 48 and 50) to a first rotatable shaft (52);
                a first gear set (70, 72) having a first gear connected (70) to the first rotatable shaft (52) and a second gear (72) connected to a second rotatable shaft (75, 78, 82)
                a second gear set (84, 86) having a first gear (84) connected to the second rotatable shaft (82) and a second gear (86) selectively connected (over 19) to a third rotatable shaft (54);
                a third gear set (120, 122, 130, 132) having a first gear (130 or 132) connected to the third rotatable shaft (54) and a second gear (122) drivingly connected (over 130 or 132) to the differential assembly (20, 22); and 
                a selector device (19) configured to selectively connect the third rotatable shaft (54) to the second gear (72) of the second gear set (over 122) or the first rotatable shaft (over 98).”

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim is generic.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process or method of operation claims will be withdrawn, and the rejoined process or method of operation claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process or method of operation claims may be maintained. Withdrawn process or method of operation claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process or method of operation claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F. P/Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655